Citation Nr: 1520101	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-09 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right gluteal shrapnel wound [Muscle Group (MG) XVII] with right foot neurological defect.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Detroit, Michigan, in February 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  Here, however, as the issue on appeal is being granted in full, the Board finds no further discussion is required with regard to the requirements set forth in Bryant.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's lumbar spine disability is related to his service-connected right gluteal shrapnel wound (MG XVII) with right foot neurological defect.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks entitlement to service connection for a lumbar spine disability.  Specifically, he has asserted that his current lumbar spine disability is related to his service-connected right gluteal shrapnel wound (MG XVII) with right foot neurological defect. 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record, to specifically include a March 2012 VA examination report, reflects a diagnosis of lumbar degeneration.  

With regard to whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected right gluteal shrapnel wound (MG XVII) with right foot neurological defect, the record contains conflicting medical opinions regarding this question.  

In a March 2011 letter from a physician at Michigan Street Orthopedic Specialists, P.C., the Veteran was noted as having lumbar spine pain and right snapping hip.  The physician noted that it is most likely that the Veteran's pain complaints are coming from the lumbar spine.  The grating that the Veteran is experiencing is probably tendonous from a snapping hip.  The physician stated that he did not see any arthritic problems in his hip that would be causing this or any significant retained shrapnel that would be causing this by his evaluation. 

A March 2012 VA examiner determined that the Veteran's lumbar degeneration is  less as likely as not caused by a service-connected hip condition.  The examiner cited to the aforementioned March 2011 letter, noting that the physician who issued this letter felt that back pain was not caused by hip pain.  The examiner went on to note the Veteran's occupation for 25 years involved physical labor, bending, standing, walking, and occasional lifting, and that strenuous physical labor is a risk factor for arthritis.

In contrast, a March 2013 letter from a private chiropractor noted that the Veteran suffered a shrapnel injury to his right buttock around 1969.  The chiropractor determined that, because of this injury and because the shrapnel remained in the right buttock, the Veteran developed an antalgic gait or limp to avoid using the right gluteal muscles.  The chiropractor determined that this antalgic gait has caused biomechanical and structural alterations in the pelvis and lumbar spine, which is responsible for the rapidity of the progression of lumbar degeneration, subsequent pain, and disability.  The chiropractor concluded by stating that the Veteran's current low back symptoms and disability are directly related to the injury he sustained while serving in the military in September 1969.

Additionally, in a March 2013 letter from a physical therapist at Spine and Sport Biomechanical Rehabilitation Center, it was opined that the results of the evaluation are inconclusive regarding the relationship of the Veteran's current condition and biomechanical patterns and his injuries he received.  However, she went on to note that it is feasible that the force application of the impact could have resulted in his current presentation, but the performance of an assessment at the time of injury would have been further verification. 

The Board has considered the March 2011 letter and the March 2012 VA opinion.  However, it appears that both of these opinions failed to address the question of whether the Veteran's service-connected right gluteal shrapnel wound (MG XVII) with right foot neurological defect has caused a limp that is related to his current lumbar spine disability in any way.  The VA opinion discusses the relationship between the back and the hip, but not between the in-service shrapnel wound and the back.  It also appears that the March 2012 VA opinion is based, at least in part, on the notion that the Veteran's occupation for 25 years involved physical labor, bending, standing, walking, and occasional lifting, and that strenuous physical labor is a risk factor for arthritis.  However, while the examiner stated that strenuous physical labor is a risk factor for arthritis, the examiner did not directly link the Veteran's back disability to physical labor.  Moreover, the examiner did not take into account the Veteran's testimony at the February 2015 hearing that he worked as a foreman, and, therefore, his position was supervisory and did not involve a great deal of physical labor. 

The March 2013 private chiropractor noted that the Veteran had developed an antalgic gait, causing biomechanical and structural alterations in the pelvis and lumbar spine, which was responsible for the rapidity of the progression of lumbar degeration, subsequent pain, and disability.  Therefore, as the medical evidence for and against the claim is at the least in relative equipoise, the Board finds that any reasonable doubt is resolved in the Veteran's favor, and service connection for a lumbar spine disability is warranted.


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right gluteal shrapnel wound (MG XVII) with right foot neurological defect is granted.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


